DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hong Zou on August 4, 2022.

The application has been amended as follows: 

19.	(Currently amended)	A preparation method for a normally-off gallium oxide field-effect transistor structure, wherein the preparation method comprises:	providing a substrate layer;	forming a n-type doped gallium oxide channel layer on the substrate layer;	depositing a mask layer on the n-type doped gallium oxide channel layer, the mask layer being a metal or an insulating medium;	removing the mask layer on a portion of the n-type doped gallium oxide channel layer by utilizing a photoetching, developing, dry etching or wet etching method, whereby obtaining a remaining mask layer on the n-type doped gallium oxide channel layer and exposing the portion of the n-type doped gallium oxide channel layer;	performing a high-temperature annealing in an oxygen atmosphere to form an annealed region within the portion of the n-type doped gallium oxide channel layer	removing the remaining mask layer after performing the high-temperature annealing;	forming a gate on the annealed region; and	forming a source and a drain on the n-type doped gallium oxide channel layer, the gate being located between the source and the drain.

Allowable Subject Matter
Claims 19-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach the n-type doped gallium oxide channel layer is exposed. The prior art teaches there is a 213 above the n-type doped gallium oxide channel layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822